811 S.W.2d 541 (1991)
Johnnie BUFFALO and Cecil Buffalo, Petitioners,
v.
Dr. Horace ROBBINS, Clear Lake Hospital, Dr. C. Youmans, and Dr. Edward Good, Respondents.
No. D-0408.
Supreme Court of Texas.
March 20, 1991.
Rehearing Overruled April 17, 1991.

ORDER
On October 29, 1990, this Court granted Respondents' motions to order Petitioners to redraw their applications for writ of error, requiring their applications to be consolidated into one application in conformity with Rule 131(i) of the Texas Rules of Appellate Procedure and filed on or before November 12, 1990. On November 6, 1990, Petitioners' application to file separate briefs, or, alternatively, to exceed the fifty (50) page limit contained in the rules was overruled. Petitioners filed their redrawn application on November 9, 1990. Because Petitioners' redrawn application fails to conform to the requirements of Rule 131(i), Tex.R.App.P., we strike Petitioners' Application *542 for Writ of Error and the same is dismissed.
PHILLIPS, C.J., and COOK, J., not sitting.